Citation Nr: 0801846	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  98-08 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
New Orleans, Louisiana Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran presented testimony before a Veterans Law Judge 
in May 2000.  A transcript of the hearing is associated with 
the claims folder and has been reviewed.  

A development memorandum was prepared in April 2003 and the 
Board remanded the case in September 2003.

In July 2004, the Board denied the veteran's service 
connection claim for an acquired psychiatric disability.  The 
veteran subsequently filed a timely appeal of the Board's 
July 2004 decision with the United States Court of Appeals 
for Veterans Claims (Court).  In April 2006, the Court 
vacated the July 2004 Board's decision that denied service 
connection for an acquired psychiatric disability, and 
remanded the issue to the Board for readjudication consistent 
with the April 2006 Joint Motion for Remand.  

In October 2006, the Board remanded the case for further 
development.

Because the Veterans Law Judge who conducted the May 2000 
hearing is no longer employed by the Board, the RO offered 
the veteran another hearing.  The veteran has indicated that 
he does not wish to appear at another hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The veteran seeks service connection for a psychiatric 
disability.  

Review of the record reveals that there has not been proper 
compliance with the Board's October 2006 remand.  As noted in 
such remand (and in the prior Joint Motion for Remand), the 
medical records  referenced by Dr. Uddo, in his June 2000 
statement, are not associated with the claims folder.  In 
that statement, Dr. Uddo indicated that the veteran underwent 
a PTSD evaluation in the PTSD program at the VA Medical 
Center in New Orleans.  Although the RO obtained additional 
records from the VAMC New Orleans after the Board's remand, 
none of those records are dated prior to 2002.  There is no 
indication that earlier records, particularly those dated 
prior to, or in June 2000, were ever requested.

It has been held that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board 
errs as a matter of law when it fails to assure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims folder the veteran's 
complete medical records regarding any 
treatment at the PTSD clinic at the New 
Orleans VAMC, to include those dated 
prior to, or in, June 2000.  All records 
must be associated with the claims 
folder.

2.  If additional records are obtained, 
the veteran's claims folder should be 
transferred to the VA examiner who 
conducted the November 2006 psychiatric 
examination to determine the etiology of 
the veteran's psychiatric disability 
based on a review of the complete record, 
to include any newly obtained records 
from the VAMC New Orleans.  
The examiner must review the entire 
record and render an opinion as to 
whether there is a 50 percent probability 
or greater that the veteran's currently 
diagnosed psychiatric disability is 
related to his period of military 
service.  Any findings should be 
reconciled with Dr. Uddo's June 2000 
statement, the June 2003 VA examination 
report, the November 2006 VA examination 
report and addendum, and the clinical 
treatment records.

3.  Upon completion of the foregoing 
development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for an 
acquired psychiatric disability.  All 
applicable laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



